t c memo united_states tax_court carl r neugebauer petitioner v commissioner of internal revenue respondent docket no 8552-02l filed date carl r neugebauer pro_se karen nicholson sommers for respondent memorandum opinion laro judge petitioner while residing in murrieta california petitioned the court under sec_6330 to review respondent’s proposed collection activity in the form of a levy respondent proposed this action to collect petitioner’s federal_income_tax liability for currently the case is before the court on respondent’s motion for summary_judgment under rule a petitioner responded to respondent’s motion under rule b we shall grant respondent’s motion for summary_judgment section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure background petitioner filed a delinquent federal_income_tax return for respondent sent a notice_of_deficiency to petitioner with respect to his income_tax_liability for that year petitioner then petitioned the court contesting his liability specified in the notice_of_deficiency because the petition was not filed within the time prescribed by sec_6213 or sec_7502 we dismissed the case for lack of jurisdiction on or about date an income_tax deficiency and related penalties and interest were assessed against petitioner with respect to petitioner failed to pay fully the amounts assessed on or about date respondent issued to petitioner a letter entitled final notice - notice_of_intent_to_levy and notice of your right to a hearing under sec_6330 on or about date petitioner submitted a form request for a collection_due_process_hearing on date petitioner submitted an offer_in_compromise and a collection information statement in connection with his request for a hearing respondent’s appeals officer determined that the offer_in_compromise should not be accepted because the offer and supporting financial information were incomplete petitioner did not comply with the appeals officer’s request to provide the complete information on date a hearing was held between respondent’s appeals officer and petitioner’s counsel judy e hamilton in connection with the hearing the appeals officer reviewed internal_revenue_service transcripts of account for petitioner’s tax_liability on date respondent sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination regarding petitioner’s federal_income_tax liability on date petitioner filed with the court a petition for lien or levy action neither in the petition nor in the previous request for a hearing did petitioner raise any issues with respect to the existence or the amount of the underlying tax_liability instead petitioner alleges that he was denied his right to a hearing under sec_6330 that he was denied participation in the proceedings relating to offer_in_compromise and that he was subjected to punitive conduct by personnel of the internal_revenue_service irs in addition petitioner maintains that the factual foundation of the notice_of_determination lacked veracity petitioner asks the court to remand this case to appeals for further consideration of an offer_in_compromise or alternatively to transfer this case to the appropriate federal district_court on date respondent filed with the court a motion to dismiss for lack of jurisdiction and to strike as to trust fund recovery penalty liabilities on the basis that the court did not have jurisdiction under sec_6330 to decide respondent’s determination as to those liabilities on date we granted the motion on date respondent moved for summary adjudication as to the remaining issues on date petitioner filed with the court a reply to that motion discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences are drawn in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 as will be shown in the discussion that follows petitioner has raised no genuine issue as to any material fact respondent supported his motion for summary_judgment with the pleadings exhibits and an affidavit of one of his attorneys petitioner’s reply was supported by materials not responsive to the merits of respondent’s motion the reply also did not set forth any specific facts showing a genuine issue for trial we view the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits and find no genuine issue as to any material fact rule b accordingly we conclude that this case is ripe for summary_judgment 477_us_317 sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary may collect such tax by levy on the person’s property sec_6331 states that at least days before enforcing collection by levy on the person’s property the secretary must furnish the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person under sec_6330 the commissioner cannot proceed with collection by levy until the person has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination 115_tc_35 114_tc_176 in the case of such judicial review the court will review a taxpayer’s liability under the de novo standard where the validity of the underlying tax_liability is at issue a taxpayer’s underlying tax_liability may be at issue if he or she did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 the court will review the commissioner’s administrative determination for abuse_of_discretion with respect to all other issues 114_tc_604 here petitioner does not dispute the existence or the amount of an underlying tax_liability therefore the proper standard for our review of respondent’s determination is abuse_of_discretion under sec_6330 the determination of an appeals officer must take into consideration a the verification that the requirements of applicable law and administrative procedures have been met b issues raised by the taxpayer and c whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection be no more intrusive than necessary here the appeals officer addressed all these matters he satisfied the first requirement by reviewing the internal_revenue_service transcripts of petitioner’s account hill v commissioner tcmemo_2002_272 weishan v commissioner tcmemo_2002_88 kuglin v commissioner tcmemo_2002_51 the appeals officer satisfied the second requirement by considering the issues raised by petitioner the only issue raised by petitioner was his inability to pay the liability in full and in that regard petitioner requested that he be allowed to satisfy the liability through an offer_in_compromise the appeals officer addressed this request by reviewing the information submitted explaining that it was incomplete and asking for additional information petitioner failed to submit a properly completed form_656 offer_in_compromise and the required financial information for the consideration of his request as to the third requirement the appeals officer properly balanced the need for efficient collection_of_taxes through the proposed levy against the concern that any collection action be no more intrusive than necessary petitioner failed to provide the information required in order to consider an alternative collection action throughout the proceeding petitioner’s conduct demonstrates propensity to cause delay in collecting his outstanding tax_liabilities we sustain respondent’s determination regarding the proposed levy as a permissible exercise of discretion we note as to the allegations set forth in the petition that petitioner did receive a hearing under sec_6330 that petitioner was given an opportunity to participate in the proceeding relating to an offer_in_compromise and that petitioner’s unsupported allegations raise no triable issue of fact concerning punitive conduct by the irs personnel regarding the petitioner’s request to refer this case to a different forum we observe that this court has jurisdiction over the appeal of the administrative determinations where the underlying tax_liability concerns unpaid income taxes as opposed to certain other taxes see eg goza v commissioner supra pincite we decline to grant the petitioner’s request we have considered all arguments raised by the parties and have found those arguments not discussed herein to be irrelevant and or without merit accordingly an appropriate order and decision will be entered for respondent
